Citation Nr: 0025137	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-40 669	)	DATE
	)
	)                  

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a genitourinary 
disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, Puerto Rico, (hereinafter RO).  
 
 
FINDINGS OF FACT

1.  Service connection for a genitourinary disorder was 
denied by an August 1959 rating decision on the basis that 
this condition was not demonstrated at that time; the veteran 
was notified of this decision in August 1959, and a timely 
appeal to this decision was not filed.

2.  Service connection for a urinary disorder was denied by a 
September 1992 rating decision on the basis that this 
condition was acute and transitory during service without 
residual disability; the veteran was notified of this 
decision in October 1992, and a timely appeal to this 
decision was not filed.  The September 1992 rating decision 
is the last final rating decision addressing the issue of 
service connection for a genitourinary disorder on any basis.  

3.  Evidence submitted subsequent to the September 1992 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a genitourinary disorder.  


CONCLUSIONS OF LAW

1.  The September 1992 rating decision denying entitlement to 
service connection for a genitourinary disorder is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1999).

2.  The additional evidence submitted since the September 
1992 rating decision is not new and material, and the 
veteran's claim for service connection for a genitourinary 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by an agency of original 
jurisdiction and becomes final, the claim may not thereafter 
be reopened and allowed, and a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge, 155 F. 3d at 1356. 

The Board notes initially that while the RO has not 
specifically applied the legal criteria outlined in Hodge, 
the Board concludes that the veteran will not be prejudiced 
by the adjudication that follows for two reasons: (1) the 
veteran was provided notice of the applicable law and 
regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156, and, (2) the Board's review 
of the claim under the more flexible Hodge standard accords 
the veteran a less stringent evidentiary threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
addition, the finding of whether evidence was "new" was not 
changed by the Hodge decision.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With the above legal criteria in mind, the procedural history 
will be summarized.  Service connection for a urinary 
disorder was denied by an August 1959 rating decision on the 
basis that this condition was not demonstrated at that time.  
The veteran was notified of this decision in August 1959, and 
a timely appeal to this decision was not filed.  Service 
connection for a urinary disorder was also denied by a 
September 1992 rating decision on the basis that this 
condition was acute and transitory during service without 
residual disability.  The veteran was notified of this 
decision in October 1992, and a timely appeal to this 
decision was not filed.  As such, both the August 1959 and 
September 1992 rating decisions are final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a).  The September 1992 rating 
decision is the last final rating decision addressing the 
issue of service connection for a urinary disorder on any 
basis.  

Summarizing the evidence of record at the time of the August 
1959 and September 1992 rating decisions, the service medical 
records reflect treatment for gonorrheal urethritis in 
December 1944.  A February 1946 service medical indicated the 
veteran had a moderate stricture of the bulbous portion of 
the urethra.  The May 1946 separation examination was 
negative for a genitourinary disorder.  The post-service 
evidence included a report from an August 1959 VA examination 
that was negative for a genitourinary disorder, a primary 
basis for the August 1959 denial of the claim for service 
connection for a genitourinary disorder.  

In addition to the evidence above, the evidence before the RO 
at the time of the September 1992 rating decision included 
post-service evidence of treatment for genitourinary 
complaints.  For example, a report from treatment at a VA 
outpatient clinic in April 1992 showed a five to six month 
history of gross hematuria.  Significantly, none of this 
post-service evidence linked a genitourinary disorder to 
service.  

Evidence added to the claims file subsequent to the September 
1992 rating decision includes reports from private and VA 
treatment for genitourinary complaints in 1995 and 1996.  
Again, while demonstrating treatment for a current 
genitourinary disability, to include benign prostate 
hypertrophy and impotence, none of this evidence links a 
current genitourinary disorder to service.  The additional 
evidence also includes statements from the veteran 
essentially repeating assertions linking a current 
genitourinary disability to service.   

Analyzing the evidence submitted to the record following the 
September 1992 rating decision, the Board finds that this 
evidence is not "new" in the sense that it is cumulative in 
that there are clinical diagnoses of genitourinary disorders 
that exist.  Moreover, none of this evidence, or any other 
evidence added to the record since September 1992, is 
"material," as it is clearly not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See Hodge, 155 F. 3d at 1356.  As indicated, none 
of the additional evidence contains any objective evidence 
linking a current genitourinary disorder to service. 

The veteran's contentions asserting an etiologic relationship 
between a current genitourinary disability and service are 
not "new," to the extent that it is essentially repetitious 
of contentions of record at the time of the prior final 
rating decisions.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Moreover, these are the same allegations made 
before, so the contentions may not be considered "new."  
Furthermore, they are not "material" because it has not 
been shown that the veteran has any medical knowledge beyond 
that of lay persons.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Accordingly, as no additional "new" and "material" 
evidence has been presented, the veteran's claim for service 
connection for a genitourinary disorder cannot be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge, 155 F. 3d at 
1356.  

As the Board concludes that the veteran has failed to present 
"new" and "material" evidence to reopen the claim for 
service connection for a genitourinary disorder, no further 
adjudication of this claim is warranted.  See Kehoskie v, 
Derwinski, 2 Vet. App. 31 (1991). 

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit supporting evidence in 
this case because nothing in the record suggests the 
existence of evidence that might reopen the finally denied 
claim of entitlement to service connection for a 
genitourinary disorder disorder.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to this claim under 38 U.S.C.A. § 5103(a) (West 1991). 

Mail recently received includes death certificates for 2 
daughters and additional contentions from the veteran.  This 
does not present competent pertinent evidence requiring 
remand of the case.  38 C.F.R. § 20.1304.


ORDER

New and material evidence having not been presented, the 
claim for entitlement to service connection for a 
genitourinary disorder is not reopened, and the benefits 
sought in connection with this claim are denied.     


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

